Exhibit 10.1

  Idenix/PAREXEL   Confidential

MASTER SERVICES AGREEMENT
This Master Services Agreement (“Agreement”) is effective as of April 1, 2008
(“Effective Date”), and is by and between Idenix Pharmaceuticals, One Kendall
Square, Building 1400, Cambridge, MA 02139, (“Sponsor”) and PAREXEL
International, LLC, 200 West Street, Waltham, MA 02451 (“PAREXEL”).
      WHEREAS Sponsor is in the business of discovering and developing
pharmaceutical products, and;
      WHEREAS PAREXEL provides a full range of contract research organization
services, including clinical research, drug development, statistics, data
management, regulatory, central laboratory, and other services associated with
the clinical trial management process for companies such as Sponsor, and;
      WHEREAS Sponsor and PAREXEL wish to enter into this Agreement to provide
the terms and conditions under which Sponsor may engage PAREXEL from time to
time to provide services for Sponsor’s studies or projects.
      NOW THEREFORE, the parties agree as follows:
1. DEFINITIONS
1.1 “Affiliate” means in relation to either party to this Agreement, any
company, partnership or other entity which directly or indirectly controls, is
controlled by, or is under common control with such party. For purposes of this
definition, “control” means the beneficial ownership of more than fifty (50) per
cent of the issued voting shares or the legal power to direct or cause the
direction of the general management of the company, partnership or other entity
in question, and “controlled” shall be construed accordingly. It is understood
that Novartis Pharma AG is not considered an affiliate of Sponsor for purposes
of this Agreement.
1.2 “Applicable Law” means any international, national, federal, state,
provincial, commonwealth, or local government law, statute, rule, requirement,
code, regulation, or ordinance that applies to a Study, the Services, or this
Agreement, as well as the current good clinical practices guidelines of the
International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use Topic E6: Guidelines on Good
Clinical Practice (“ICH/GCP”), and applicable version(s) of the World Medical
Association Declaration of Helsinki, and, where applicable, rules governing good
manufacturing practice and good laboratory practice, and rules governing the
collection and storage of human tissue samples and the performance of DNA
testing.
1.3 “Protocol” means a detailed written plan for the conduct of a clinical
trial.
1.4 “Regulatory Authority” means any national or local agency, authority,
department, inspectorate, minister, ministry official, parliament or public or
statutory person (whether autonomous or not) of any government of any country
having jurisdiction over any of the activities contemplated by this Agreement,
including without limitation the European Commission and the United States Food
and Drug Administration.
1.5 “Study” means a clinical trial of Sponsor described by a Protocol with
respect to which PAREXEL provides Services under this Agreement pursuant to a
Work Order (as defined below).

Page 1 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

1.6 “Study Drug” or “Study Device” means all Study medications or Study medical
devices provided by the Sponsor to be utilized by PAREXEL in the execution of a
Study, as set forth in the applicable Protocol.
1.7 “Vendor” means a person or entity other than Sponsor, PAREXEL, or their
respective Affiliates, which PAREXEL selects and with which PAREXEL contracts
for the provision of materials or services related to the Services.
2. SERVICES
2.1 PAREXEL will provide to Sponsor the services (“Services”) set forth in the
work order(s) executed by both parties (“Work Order”), substantially in the form
of Attachment A hereto. Each such Work Order will be executed by the parties and
is incorporated into and governed by this Agreement. If any term in a Work Order
conflicts with this Agreement, this Agreement will control except to the extent
that the Work Order expressly states that such conflicting term prevails over
this Agreement.
2.2 Either party may request changes to the Services set forth in a Work Order
(“Changes”) by submitting a written request detailing the proposed changes to
the other party. The parties will negotiate and execute a “Change in Scope”
reflecting agreed upon Changes and any related terms. If PAREXEL performs any
Changes in good faith upon Sponsor’s written request before the applicable
Change in Scope is executed by both parties, then Sponsor will pay PAREXEL for
the performance of such Changes and any expenses related thereto. If the parties
fail to execute the Change in Scope within ninety (90) days after PAREXEL
started to perform the Changes, PAREXEL reserves the right to terminate said
activities.
2.3 PAREXEL may use its Affiliates to perform any obligations of PAREXEL under
this Agreement or any Work Order. The Affiliates of either party may execute a
Work Order pursuant to this Agreement. Upon execution, the parties to the Work
Order will assume the rights and obligations of their respective Affiliates
under this Agreement for the purposes of such Work Order.
2.4 The parties agree that in those cases in which a Clinical Pharmacology Unit
of PAREXEL conducts a clinical pharmacology study, the parties shall negotiate
additional terms tailored to such clinical pharmacology study, and shall agree
upon such terms in an addendum hereto or in the applicable Work Order.
2.5 The parties agree that in those cases in which the Services include the use
of software owned by PAREXEL (or licensed to and sublicensable by PAREXEL), such
use shall require and be subject to the parties’ execution of a separate,
software license agreement substantially in the form attached hereto as
Attachment B.
2.6 Sponsor acknowledges and agrees that this Agreement is not intended to cover
certain specialized services (“Specialized Services”) which PAREXEL may provide
from time to time, including without limitation serving as legal representative
and/or agent for Sponsor in particular countries where a Study is conducted, and
agrees that any such Specialized Services shall require and be subject to the
parties’ execution of a separate services agreement with respect to such
Specialized Services.
2.7 Sponsor shall provide to PAREXEL, in advance of the execution of a Work
Order, all information reasonably available to Sponsor regarding known or
reasonably foreseeable hazards associated with any of the Study Drugs or Study
Devices to which such Work Order relates.

Page 2 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

3. THIRD-PARTY AGREEMENTS
3.1 With prior authorization from Sponsor, CRO may use Vendors to provide
materials in connection with the Services, or to perform part of the Services,
under any Work Order, provided that the Vendor agrees in writing (a “Vendor
Agreement”) to be bound by terms regarding maintaining the confidentiality of
proprietary information, and regarding ownership of intellectual property, that
are no less stringent than those contained in this Agreement. Subject to
Section 12.2 of this Agreement, PAREXEL shall only be responsible for the
diligent selection, instruction and supervision of Vendors. PAREXEL shall only
be responsible for the failure of a Vendor to perform properly under the
applicable Vendor Agreement to the extent that such failure is caused by
PAREXEL’s failure diligently to select, instruct or supervise such Vendor.
3.2 If Sponsor requests that PAREXEL use a particular provider of materials or
services in connection with the Services and PAREXEL does not wish to contract
with that provider based on commercially reasonable reasons (such as the
inability to agree with such provider upon mutually acceptable terms or a
negative assessment of such provider’s performance or abilities), then Sponsor
shall contract directly with such provider (a “Sponsor Designated Vendor”) and
PAREXEL will have no responsibility for the selection, instruction or
supervision of such Sponsor Designated Vendor. In no event will PAREXEL be
responsible for the performance of any Sponsor Designated Vendor, nor for any
fraud committed by a Sponsor Designated Vendor.
3.3 If, pursuant to the applicable Work Order, Sponsor delegates to PAREXEL the
execution of clinical trial related agreements with investigators, hospitals
and/or research institutions (“Clinical Trial Agreements”) as part of the
Services, then Sponsor hereby authorizes PAREXEL and PAREXEL Affiliates, if
applicable, to execute such Clinical Trial Agreements on behalf and (where
applicable) as agent of Sponsor. Sponsor shall have the right to approve all
Clinical Trial Agreement templates for use and all finalized Clinical Trial
Agreements prior to execution. Provided that PAREXEL has received adequate funds
from Sponsor, PAREXEL will administer and disburse payments to the
investigators, hospitals or research institutions as described in the applicable
Work Order. Sponsor will provide adequate funds to PAREXEL in advance for such
payments in accordance with a schedule and budget to be mutually agreed upon in
advance between the parties. In no event will PAREXEL be required to disburse
payments to any third parties (including without limitation investigators,
hospitals or research institutions) if Sponsor has not made sufficient advance
funds available to PAREXEL to cover such disbursements. In the event the funds
advanced by Sponsor pursuant to this Section are insufficient to cover such
payments, Sponsor will promptly pay to PAREXEL the additional amounts required
consistent with the budget for such payments, and if Sponsor does not provide
funds in time to enable PAREXEL to make timely payments, Sponsor agrees to be
liable for and to reimburse PAREXEL for any interest and other charges, costs,
fees and expenses incurred by PAREXEL because of such late payment. In no event
will an investigator, hospital or institution be construed to be PAREXEL’s
employee, subcontractor, agent, consultant, or representative.
4. PAYMENTS
4.1 Sponsor will pay to PAREXEL the fees specified in the applicable Work Order.
In addition to the payment of Service fees, Sponsor will reimburse PAREXEL for
all reasonable out-of-pocket expenses, including without limitation, printing,
shipping, wire transfer fees, telephone, travel and lodging, incurred by PAREXEL
in providing the Services, and payments made on behalf of Sponsor to third
parties, if applicable (“Pass-Through Expenses”).
4.2 Unless otherwise expressly provided in a Work Order, no schedule of charges
set forth therein will be construed as a commitment to perform the Services
within a fixed period of time or at a fixed

Page 3 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

price. Should the parties agree to a Change in Scope, the Service fees and any
related Pass-Through Expenses will be adjusted as mutually agreed in writing
signed by both parties.
4.3 All invoices are due net thirty (30) days from the date of PAREXEL’s
invoice. Sponsor will pay interest on any unpaid invoice at the rate of one
percent (1%) per month until such invoice(s) is paid in full. Payments will be
made to PAREXEL in accordance with the following table:

     
U.S. Check Remittance Address
  For Wires/Electronic Funds Transfers, (within US use ABA; for International
use SWIFT):
 
   
PAREXEL International, LLC
  Beneficiary Bank:            LaSalle National Bank
5239 Paysphere Circle
                                           135 South LaSalle Street
Chicago, IL 60674
                                          Chicago, IL 60674
 
   
 
  ABA: 071-000-505
 
  SWIFT: LASLUS44
 
  Beneficiary Name: PAREXEL International, LLC
 
  Beneficiary Account: 5800-333-022

     PAREXEL Federal Tax ID No.: 04-3517643
4.4 PAREXEL will be responsible for taxes based on its net income. All other
taxes will be the responsibility of Sponsor and such taxes are not included in
PAREXEL’s Service fees.
4.5 If PAREXEL incurs costs, fees or expenses in a currency other than the
currency set forth in the applicable Work Order, then the amounts to be paid by
Sponsor to PAREXEL will be increased to reflect any increase in cost to PAREXEL
as a result of changes in currency exchange rates. The amount of any increase
will be determined by reference to the difference between the spot currency
exchange rates for the Work Order budget currency and the currency in which the
applicable fee, cost or expense is incurred, as published in the www.oanda.com
on the last business day of the month in which the project budget is executed
and the month in which the applicable fee, cost or expense is incurred by
PAREXEL.
5. TERM AND TERMINATION
5.1 This Agreement will commence on the Effective Date and will terminate on the
fifth anniversary of the Effective Date, unless earlier terminated in accordance
with this Agreement. Unless otherwise mutually agreed to in writing, any Work
Order, the duration of which extends beyond the expiration or termination of
this Agreement, will continue to be performed for the term of such Work Order,
and will continue to be governed by the terms of this Agreement.
5.2 Either party may terminate this Agreement and/or any individual Work
Order(s) for a material breach of this Agreement or the applicable Work
Order(s); provided that, the breaching party fails to cure such material breach
within ninety (90) days after receipt of written notice specifying such material
breach.
5.3 Either party may terminate this Agreement or any Work Order without cause
upon ninety (90) days prior written notice to the other party.
5.4 Upon the expiration or any termination of this Agreement and/or any Work
Order(s): (i) PAREXEL will discontinue providing the applicable Services, except
to the extent reasonably required to safely close out a study (“Closeout
Services”), and will terminate existing third party obligations to the extent
practicable and cancelable; and (ii) Sponsor will pay PAREXEL for all Services
performed, including without limitation, Closeout Services, non-cancelable costs
and all Pass-Through Expenses incurred by PAREXEL up to and including the
completion of Closeout Services. Sponsor agrees that,

Page 4 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

upon any termination, it will no longer be entitled to the project rates set
forth in the applicable Work Order that were conditioned upon completion of the
terminated project, and furthermore agrees that it will pay PAREXEL for all
Services performed in accordance with this Agreement (including, but not limited
to, works-in-progress and Closeout Work) at PAREXEL’s then-current time and
materials billing rate. Any final payment still owed to PAREXEL, or any refund
due Sponsor, pursuant to this Section, will be made by Sponsor or PAREXEL, as
applicable, within thirty (30) days of the final reconciliation invoice(s) from
PAREXEL.
5.5 Either party may terminate this Agreement or any Work Order immediately upon
written notice to the other party upon the happening of any of the following
events: (i) if the Services involve participation of human subjects in a Study
and risk to such subjects associated with the continuation of the Services
becomes unacceptable, or (ii) if any certificate, authorization, approval or
exemption from a Regulatory Authority required for the conduct of the Services
is revoked, suspended, or expires without renewal, or (iii) if such party is of
the reasonable opinion that the continuation of the Services would be in
violation of Applicable Law.
5.6 Termination of this Agreement or of a Work Order for any reason shall not
affect the rights of the parties which have accrued on or before termination.
6. CONFIDENTIALITY AND PRIVACY COMPLIANCE
6.1 “Confidential Information” means the confidential and/or proprietary
information of a party that either is marked as “Confidential,” “Proprietary” or
the substantial equivalent at the time of disclosure or that a reasonable person
would believe to be confidential and/or proprietary based on the circumstances
of its disclosure. The terms of this Agreement and any Work Order, including
without limitation, pricing, constitute the Confidential Information of both
parties and may not be disclosed by either party except in accordance with this
Section or the other party’s prior written consent. Confidential Information
will not include information that (i) is or becomes part of the public domain
through no fault of the recipient; (ii) was in the recipient’s rightful
possession prior to disclosure by discloser; (iii) is rightfully disclosed to
the recipient by a third party with the right to disclose the information; or
(iv) is independently developed by the recipient without use of the discloser’s
Confidential Information.
6.2 In the event the receiving party receives a subpoena or other validly issued
administrative or judicial process requesting Confidential Information of the
disclosing party, the receiving party will, to the extent permitted by the
requesting government agency, notify the disclosing party of such request.
6.3 Sponsor hereby agrees that PAREXEL may disclose Confidential Information to
IRBs, ECs and any competent government authority to protect the health and well
being of study subjects and the integrity of the study, provided that PAREXEL
has first issued a notice pursuant to Section 18.1 of this Agreement giving the
Sponsor itself reasonable time to directly inform such third parties of any such
issue and further provided Sponsor failed to do so. PAREXEL agrees that Sponsor
may disclose Confidential Information to Novartis Pharma AG or any affiliate
thereof.
6.4 Each party may use the other party’s Confidential Information only in
connection with its rights and obligations under this Agreement. Each party will
maintain in confidence and will not disclose the other party’s Confidential
Information, using the same degree of care, but no less than reasonable care, as
it uses to protect its own confidential information of a similar nature. The
receiving party may disclose the disclosing party’s Confidential Information
only to the receiving party’s Affiliates and its and their respective employees
and independent contractors and outside consultants (including its legal
counsel, its insurance carriers and agents, and its financial and accounting
advisers) who (i) have a need to know such Confidential Information, (ii) are
made aware of the Confidential Information’s confidential and/or proprietary
nature and (iii) are under an obligation to protect confidential and/or
proprietary information.

Page 5 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

6.5 To the extent applicable, PAREXEL and Sponsor will comply with all
applicable national and international laws, regulations and guidelines relating
to protection of the personal information of study subjects, including the
European Commission Directive 95/46 (the “Directive”) as it relates to the
protection of the personal information of EU study subjects, and the Standards
for Privacy of Individually Identifiable Health Information (Privacy Rule) under
the Health Insurance Portability and Accountability Act of 1996 (HIPAA). With
respect to the study subjects’ personal data, Sponsor and/or its Affiliates will
be the data controller as such term is defined in the Directive.
7. OWNERSHIP
7.1 Sponsor will retain and have full ownership rights in all information,
reports and other proprietary or protectable property that relate exclusively to
its products and their applications or that are based on Sponsor’s Confidential
Information.
7.2 Notwithstanding anything to the contrary contained in this Agreement or any
Work Order, PAREXEL reserves all rights, title and interest in and to all
intellectual property (including without limitation, designs, utilities, tools,
models, methodologies, programs, systems, analysis frameworks, leading practices
and specifications) that is owned, developed, or licensed by, or on behalf of,
PAREXEL prior to, or independent of, PAREXEL’s performance under this Agreement
or any Work Order, even if utilized to provide the Services, including without
limitation, all modifications or enhancements to such intellectual property
developed in the course of performing the Services.
7.3 Sponsor will be responsible for archiving of Study documents according to
ICH/GCP. PAREXEL will return all documents required by the respective ICH
guidelines / local laws relating to the Services performed (according to the
drug laws of the participating countries) upon completion of the Services under
any Work Order, or at any earlier point in time when requested to do so by
Sponsor, to Sponsor for archiving. PAREXEL may retain one copy of Confidential
Information to satisfy regulatory and audit requirements as well as for
feasibility purposes solely related to the general design and management of
clinical studies without reference to or disclosure of Sponsor’s Confidential
Information.
8. INSURANCE
8.1 Both parties shall carry, at their sole expense, with financially sound and
reputable insurers with an AM Best rating of not less than “A” or an S&P rating
of not less than “A-,” insurance coverage (including workers’ compensation,
errors and omissions, automobile liability and commercial general liability)
with respect to the conduct of its business in such amounts as are customary for
well-insured companies engaged in similar business. At minimum, each party will
maintain in force during the term of this Agreement and any Work Order insurance
coverage at the minimum levels required by law or regulation in each country in
which the Services will be provided or as specified below, whichever is greater.
The amounts stated below in USD can be converted to the appropriate local
currency but, as converted, shall not be less than minimums referenced below.
Certifications evidencing such insurance will be made available to the other
party upon written request.

  (a)   Employer’s Liability. $1,000,000     (b)   Workers’ Compensation.
Statutory minimums required.     (c)   Automobile. $1,000,000 per accident.    
(d)   Commercial General Liability. $1,000,000 per occurrence and $2,000,000 in
the aggregate

Page 6 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

  (e)   Umbrella Liability. $5,000,000 per occurrence and in the aggregate
    (f)   Errors and Omissions. $5,000,000 per claim and in the aggregate    
(g)   Products Liability. $10,000,000 per occurrence (Sponsor only, with PAREXEL
to be listed as an additional insured)

8.2 In addition, if required under Applicable Law, Sponsor will maintain in full
force and effect during the term of this Agreement and any Work Order, insurance
coverage for all subjects who have been enrolled into any Study and in whom
Study-related procedures are undertaken as specified in the applicable Protocol.
If such insurance is required under Applicable Law, Sponsor will certify that
any such insurance is in place and meets such requirements. Certificates of
insurance evidencing such coverage, and showing the expiration date of such
policy, will be made available to PAREXEL promptly upon written request.
9. AUDIT
9.1 Subject to Section 9.2 below, during the term of this Agreement, at times
mutually agreed upon by the parties during PAREXEL’s normal business hours,
Sponsor may, without disruption to PAREXEL’s normal business operations, audit
PAREXEL’s facilities used to perform the Services, Study documentation and
financial records that relate exclusively to the Services (except for any
financial terms contained in Vendor agreements) for the purpose of determining
PAREXEL’s compliance with this Agreement and the applicable Work Order(s). Any
such audit will be subject to the confidentiality obligations set forth in this
Agreement. Within ten (10) days from the completion of the audit, Sponsor will
provide a report detailing the results of such audit to PAREXEL.
9.2 Notwithstanding anything to the contrary contained in this Agreement, (a) no
third party auditor used by Sponsor to conduct an audit under this Agreement
(“Third Party Auditor”) will be (i) a competitor of PAREXEL or any of its
Affiliates, or (ii) permitted to access or to examine any information, materials
or sites, until such Third Party Auditor has entered into a non-disclosure
agreement with PAREXEL and (b) Sponsor (and its Third Party Auditors) will only
have the right to access information, materials and sites that relate
exclusively to PAREXEL’s performance of obligations to Sponsor under this
Agreement, and only if such access would not compromise PAREXEL’s
confidentiality obligations to another party and/or its internal QA programs.
9.3 PAREXEL Service fees and Pass-Through Expenses associated with audits
performed by Sponsor or on behalf of Sponsor or by Regulatory Authorities at
PAREXEL’s facilities, at investigative sites and in connection with Services
under this Agreement are considered outside the scope of Services, unless
specifically defined otherwise in a Work Order.
10. DEBARMENT
PAREXEL represents that, consistent with Section 306(a) and Section 306(b) of
the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 335a(a) and 335a(b)), none
of its employees is debarred and PAREXEL will not knowingly hire any debarred
individual to perform Services under this Agreement.
11. INDEMNIFICATION
11.1 PAREXEL will defend, indemnify and hold harmless Sponsor, its Affiliates
and their respective directors, officers, employees, and independent contractors
(“Sponsor Indemnitees”) from and against all damages, liabilities, judgments,
settlements, penalties, and costs and expenses (including without

Page 7 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

limitation, reasonable fees and disbursements of counsel and costs and expenses
associated with document production and testimony) as incurred by Sponsor
Indemnitees, arising out of or in connection with any third party (including
without limitation, government agencies) claims, suits, actions, proceedings,
investigations and demands (“Third Party Claims”) arising out of or in
connection with (a) the breach of this Agreement or any individual Work Order(s)
by PAREXEL and/or (b) any bad faith, negligence or willful misconduct on the
part of PAREXEL; provided, however, that PAREXEL shall have no obligation of
indemnity hereunder with respect to any Third Party Claim to the extent Sponsor
is required to indemnify any PAREXEL Indemnitee for such Third Party Claim as
set forth in Section 11.2 below.
11.2 Sponsor will defend, indemnify and hold harmless PAREXEL, its Affiliates,
and their respective directors, officers, employees and independent contractors
(“PAREXEL Indemnitees”) from and against all damages, liabilities, judgments,
settlements, penalties, and costs and expenses (including without limitation,
reasonable fees and disbursements of counsel and costs and expenses associated
with document production and testimony) as incurred by PAREXEL Indemnitees,
arising out of or in connection with any Third Party Claims arising out of or in
connection with this Agreement, including without limitation, a Protocol, any
product used in a Study and Sponsor’s bad faith, negligence and/or willful
misconduct. Sponsor will have no obligation to indemnify PAREXEL Indemnitees,
and PAREXEL will defend, indemnify and hold harmless Sponsor, to the extent that
any Third Party Claim is attributable to PAREXEL’s negligence or willful
misconduct, or breach of this Agreement.
11.3 The party seeking indemnification for any Third Party Claim covered by this
Section (“Covered Claim”) will promptly notify the indemnifying party. The
indemnifying party will have sole control of the defense, settlement or
compromise of the Covered Claim and the indemnified party will cooperate with
the indemnifying party, at the indemnifying party’s expense, in the defense,
settlement or compromise of the Covered Claim. Neither party will settle any
Covered Claim without the other party’s prior written consent, which consent
will not be unreasonably withheld or delayed. Notwithstanding anything to the
contrary contained herein, the failure of the indemnified party to promptly
notify the indemnifying party of any Covered Claim will not relieve the
indemnifying party of its indemnification obligations unless the indemnifying
party is materially prejudiced by such failure to provide notice.
11.4 Notwithstanding anything to the contrary contained in this Agreement, if a
conflict of interest exists between the parties with respect to the Third Party
Claim, or if the assumption and conduct of the defense by the indemnifying party
would adversely affect the indemnified party in any manner or prejudice its
ability to conduct a successful defense, then the indemnified party will have
the right to undertake the defense, compromise and settlement of such claim for
the account and at the expense of the indemnifying party.
12. DISCLAIMER AND LIMITATION OF LIABILITY
12.1 Except as expressly set forth in this Agreement, PAREXEL does not make, and
hereby disclaims, all representations and warranties, whether express, implied
or statutory, written or oral, including without limitation, the warranties of
merchantability, fitness for a particular purpose, title and non-infringement.
Without in any way limiting the generality of the immediately preceding
sentence, PAREXEL makes no representations or warranties with respect to the
development or approval by the U.S. Food and Drug Administration or other
regulatory body of any product of Sponsor.
12.2 The aggregate liability of each party and its Affiliates to the other
party, regardless of the theory of liability, for any claim, breach or default
under this Agreement, will be limited to proven direct damages incurred. In no
event will either party or its Affiliates be liable for special, indirect,
incidental,

Page 8 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

punitive or consequential damages, including without limitation, lost profits,
regardless of whether a party has been advised of the possibility of such
damages.
13. DELAYS
13.1 PAREXEL’s performance under this Agreement or any Work Order may be
contingent upon the performance of obligations by another party, including, but
not limited to, Sponsor itself and third parties. To the extent that PAREXEL is
delayed or unable to perform its obligations under this Agreement or any Work
Order as a result of another party’s failure to perform in a timely manner, such
delay or failure to perform by PAREXEL will not be deemed a breach by PAREXEL.
13.2 Neither party will be responsible for any default under this Agreement by
reason of strikes, riots, wars, acts of terrorism, fire, acts of God, acts in
compliance with any law, or any other cause beyond its reasonable control,
provided that the affected party shall immediately give notice thereof to the
other party, and shall take all reasonable steps to overcome the effects of such
event as soon as possible, and such party’s delay in performance shall be
excused only for the period of delay caused by such event.
13.3 If Sponsor delays or suspends the Services to be provided pursuant to a
Work Order for a period of one (1) month or longer, the parties may agree in
writing that certain PAREXEL staff will continue to be assigned to perform such
Services. In such event, during the period of delay or suspension, Sponsor will
pay a monthly maintenance fee in an amount to be mutually agreed by the parties.
If such delay or suspension lasts six (6) months, then PAREXEL will have the
right to terminate or amend the respective Work Order.
14. PUBLICITY
The parties agree that they will obtain the other party’s prior written approval
before using each other’s name, symbols and/or marks in any form of publicity.
15. INDEPENDENT CONTRACTOR
The relationship of the parties to each other under this Agreement will be that
of independent contractors, and nothing contained herein will be construed to
constitute, create, or in any way be interpreted as, a joint venture,
partnership, or business organization of any kind. Except as expressly provided
for in this Agreement, under no circumstances will the employees or agents of
one party be considered employees or agents of the other party.
16. NON-SOLICITATION
During the Term of this Agreement and for a period of twelve (12) months
following any termination or expiration of this Agreement, each party agrees, on
behalf of itself, and its Affiliates, not to directly or indirectly solicit for
employment, employ or otherwise retain any employee or consultant of the other
party or its Affiliates providing (or who has provided) or is involved in (or
who has been involved in) Services under this Agreement; provided that it will
not be a violation of this Section if an employee or consultant of such party
responds to an indirect solicitation (e.g., advertisements in media of general
circulation). In the event either party breaches this provision, the breaching
party shall pay to the other party one (1) year of the employee’s or
consultant’s salary, to be calculated as such person’s base salary at the time
of his or her departure from the non-breaching party, together with any bonuses
and incentives paid by the non-breaching party to such person within the prior
twelve-month period.
17. ASSIGNMENT
Either party may assign this Agreement to an Affiliate or a successor in
interest by reason of merger,

Page 9 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

acquisition, partnership, license agreement or otherwise; provided that no
assignment to a direct competitor of the other party will be valid. Except as
expressly provided in this Section, neither party will have the right to assign
this Agreement or any of its rights or obligations hereunder without the prior
written consent of the other party, which consent will not be unreasonably
withheld or delayed.
18. GENERAL
18.1 Notice. Any notice or communication required or permitted hereunder, will
be in writing and sent by first class mail, or postage prepaid, to the parties
at the following addresses:

      To PAREXEL:   To Sponsor:
PAREXEL International, LLC
  Idenix Pharmaceuticals
200 West Street
  One Kendall Square, Building 1400
Waltham, MA 02451
  Cambridge, MA 02139
ATTN: General Counsel
  ATTN: John Sullivan-Bolyai

18.2 Entire Agreement. This Agreement, including any Work Order(s), constitutes
the entire understanding of the parties hereto with respect to the subject
matter hereof and supersedes and replaces all prior contracts, agreements, and
understandings relating to the same subject matter, whether written or oral. No
waiver, consent, change or modification to this Agreement will be binding,
unless in writing and signed by duly authorized representatives of PAREXEL and
Sponsor.
18.3 Severability. If any term of this Agreement is declared unenforceable, then
the unenforceability thereof will not affect the remaining terms of this
Agreement.
18.4 Governing Law; Compliance with Law. This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
U.S.A. without regard to its conflict of laws provisions. PAREXEL and Sponsor
will comply with all Applicable Law relating to the Studies and Services.
18.5 Survival. The Sections of this Agreement that by their nature would survive
the expiation or termination of this Agreement shall survive the expiration or
termination of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement through
their duly authorized representatives effective as of the Effective Date.

                      PAREXEL International, LLC       Idenix Pharmaceuticals  
 
 
                   
By:
  /s/ James F. Winschel Jr.
 
Name James F. Winschel Jr.       By   /s/ Douglas L. Mayers, MD.
 
Name: Douglas L. Mayers, MD    
 
  Title: Treasurer           Title:   Exec VP + CMO    
 
  Date: 4-30-08           Date:   2 May 2008    
 
                   
 
  (GRAPHIC) [b71175ipb7117501.gif]                

Page 10 of 11



--------------------------------------------------------------------------------



 



      Idenix/PAREXEL   April 1, 2008

ATTACHMENT A
FORM OF WORK ORDER
This Work Order is entered into pursuant to the Master Services Agreement
(“Agreement”), dated [INSERT EFFECTIVE DATE OF APPLICABLE AGREEMENT], between
PAREXEL International LLC,. (“PAREXEL”) and Idenix Pharmaceuticals (“Sponsor”).
Capitalized terms in this Work Order and not defined herein are used with the
meanings ascribed to them in the Agreement.
Scope and Objectives:
Services to be provided by PAREXEL:
Assumptions:
Acceptance Criteria:
Deliverables:
Schedule:
Acceptance Procedures:
Timeline and Milestones:
Staffing Requirements:
Fees and Expenses:
Payment Method:

                  PAREXEL International, LLC       Idenix Pharmaceuticals
 
               
By:
          By:    
 
 
 
Print Name:          
 
Print Name:
 
  Title:           Title:
 
  Date:           Date:

Page 11 of 11